          Case 2:17-cv-00495-JD Document 422 Filed 12/17/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 EDDYSTONE RAIL COMPANY, LLC,                               CIVIL ACTION
       Plaintiff,

                v.

 BRIDGER LOGISTICS, LLC,                                    NO. 17-495
 JULIO RIOS,
 JEREMY GAMBOA,
 FERRELLGAS PARTNERS, L.P.,
 FERRELLGAS, L.P.,
 BRIDGER ADMINISTRATIVE
 SERVICES II, LLC,
 BRIDGER MARINE, LLC,
 BRIDGER RAIL SHIPPING, LLC,
 BRIDGER REAL PROPERTY, LLC,
 BRIDGER STORAGE, LLC,
 BRIDGER SWAN RANCH, LLC,
 BRIDGER TERMINALS, LLC,
 BRIDGER TRANSPORTATION, LLC,
 BRIDGER ENERGY, LLC,
 BRIDGER LEASING, LLC,
 BRIDGER LAKE, LLC,
 J.J. LIBERTY, LLC, and
 J.J. ADDISON PARTNER, LLC,
          Defendants,

                                        ORDER

       AND NOW, this 16th day of December, 2020, upon consideration of the Motion for

Summary Judgment on Count IV of Plaintiff’s First Amended Complaint filed by Bridger

Logistics, LLC, Ferrellgas Partners, L.P., and Ferrellgas, L.P. (collectively, the “BL/FG

Defendants”) (Document No. 384, filed August 13, 2020), Plaintiff’s Opposition to Defendants’

Motion for Partial Summary Judgment (Document No. 396, filed September 10, 2020), and the

BL/FG Defendants’ Reply in Support of Their Motion for Summary Judgment on Count IV of

Plaintiff’s First Amended Complaint (Document No. 409, filed October 1, 2020), for the reasons

stated in the accompanying Memorandum dated December 16, 2020, IT IS ORDERED that the
         Case 2:17-cv-00495-JD Document 422 Filed 12/17/20 Page 2 of 2




BL/FG Defendants’ Motion for Summary Judgment on Count IV of Plaintiff’s First Amended

Complaint is DENIED.

                                               BY THE COURT:

                                               /s/ Hon. Jan E. DuBois

                                                  DuBOIS, JAN E., J.




                                           2
